11. Food information to consumers (
Mr President, this is simply about clarifying the language used in the German version. No changes are needed in the other language versions. This is only necessary for reasons of legal certainty and concerns 'nicht vorverpackte Lebensmittel' (non-prepacked food) instead of 'nicht fertig abgepackte Lebensmittel' (non-packaged food). This is a linguistic change in the German version.
Mr President, this amendment concerns labelling products that contain nanomaterials. I am fundamentally in favour of the amendment. I would just like to clarify that these must be stable nanomaterials. There are also unstable nanomaterials, such as sugar, which can be ground to such a fine powder that the particles are nano-sized. All the indications are that unstable nanomaterials do not harm living organisms. Therefore, I would like to see the following addition to the oral amendment: 'For products containing stable nanomaterials'.
Mr President, I just want to move the words 'of origin' in this paragraph, so it reads: 'the country or place of provenance'. That is much more transparent for consumers.
Mr President, the first part of Amendment 101 has been accepted and the second part rejected. According to my understanding of Amendment 328, we therefore still need to vote on it. This also concerns the technical adaptation which forms part of the changes that we have to make following the Treaty of Lisbon. The term 'comitology system' must be replaced by the term 'delegated act'. For this reason, I believe that we still have to vote on this.
Mr President, actually, the EPP amendment and original texts change some things, but neither the EPP amendment nor the original text touch upon the issue of trans fats. Therefore, that corresponding part of 144 should still be voted, even if 295 is adopted, because trans fats are an important issue for many people here.
Mr President, without wanting to get into a debate on issues of content, this is a question which has been resolved by the Tabling Office as shown on the voting list. The amendment tabled by the Group of the European People's Party (Christian Democrats) aims to delete Article 29(1)(1)(b). Mr Schlyter is referring to something that was voted on again under point b in the Committee on the Environment, Public Health and Food Safety, but which is numbered ba. Therefore, Mr Schlyter is of the opinion that this addition under Article 29(1)(1)(b) is an extra addition and does not, along with the amendment to this point, come under today's vote.
I believe that we should follow what the Tabling Office has done. In my view, Amendment 144 must be dropped if Amendment 295 is adopted. As opinions differ on this point, but Mr Schlyter was fair enough to inform me before he brought this matter before plenary, I suggest that we still vote separately on Amendment 144.
(DE) Mr President, we must vote on Amendment 339. This once again concerns the technical adaptation 'delegated act'.
(DE) Mr President, both parts of Amendment 313 have been rejected. Therefore, we must now vote on Amendment 149.
Mr President, this concerns Article 31(3). The PPE Group wants to delete mandatory GDAs. We agree with the PPE Group and would like to vote in favour. Therefore, the authors of Amendment 314 have decided to change it, so it relates to Article 31(3a) (new) and therefore would not fall if Amendment 297 were adopted.
(DE) Mr President, we should not have voted on Amendment 316, because Amendment 316 falls if Amendment 313 is accepted. We voted on Amendment 313 in two parts and it was not accepted. I am sorry. I have made a mistake.
(DE) Mr President, you have just said during the vote that Amendment 346 was rejected. I believe that this was a mistake on your part. This also concerned the technical adaptation. The groups agree on this. I would like to ask you to query Amendment 346 once again.
(FR) Mr President, considering the time, I would ask that we simply vote on EU 2020 and economic governance, and postpone the rest until tomorrow, and if we do not have enough time on Thursday, we will stay on Friday morning.
(Applause)
Commission's position on the proposed European Parliament's amendments to the Proposal for a regulation of the European Parliament and of the Council on the provision of food information to consumers
Rapporteur: Renate Sommer (EPP)
(http://ec.europa.eu/prelex/liste_resultats.cfm?CL=en&ReqId=0&DocType=COM&DocYear=2008&DocNum=0040"
- C6-0052/2008 - http://www.europarl.europa.eu/oeil/FindByProcnum.do?lang=en&procnum=COD/2008/0028" )
Amendments
Directly acceptable:
2, 3, 7, 9, 11, 14, 15, 17, 29, 43, 51, 52, 55, 70, 71, 74, 76, 82, 83, 90, 95, 103, 105, 126, 138, 142, 163, 168, 188, 201, 217, 234, 240, 326, 329, 330, 336, 346
Acceptable in principle:
16, 61, 69, 84, 94, 98, 100, 119, 130, 133, 140, 149, 162, 183, 185, 189, 207, 226, 227, 228, 256, 276, 293, 304, 315, 323
Acceptable subject to rewording:
20, 25, 30, 31, 67, 72, 79, 97, 106, 134, 175, 182, 202, 203, 204, 210, 229, 255, 331, 333, 335, 339, 343, 344, 345, 348
Partly acceptable:
4, 5, 6, 18, 19, 22, 23, 24, 32, 35, 39, 42, 46, 49, 59, 60, 78, 86, 88, 89, 101, 104, 112, 121, 125, 135, 144, 146, 152, 157, 160, 180, 184, 219, 224, 225, 238, 243, 257, 258, 262, 286, 289, 296, 306, 310, 312, 313, 320, 321, 322, 328, 332, 334, 340, 347, 349, 351
NOT acceptable:
1, 8, 10, 12, 13, 21, 26, 27, 28, 33, 34, 36, 37, 38, 40, 41, 44, 45, 47, 48, 50, 53, 54, 56, 57, 58, 62, 63, 64, 65, 66, 68, 73, 75, 77, 80, 81, 85, 87, 91, 92, 93, 96, 99, 102, 107, 108, 109, 110, 111, 113, 114, 115, 116, 117, 118, 120, 122, 123, 124, 127, 128, 129, 131, 132, 136, 137, 139, 141, 143, 145, 147, 148, 150, 151, 153, 154, 155, 156, 158, 159, 161, 164, 165, 166, 167, 169, 170, 171, 172, 173, 174, 176, 177, 178, 179, 181, 186, 187, 190, 191, 192, 193, 194, 195, 196, 197, 198, 199, 200, 205, 206, 208, 209, 211, 212, 213, 214, 215, 216, 218, 220, 221, 222, 223, 230, 231, 232, 233, 235, 236, 237, 239, 241, 242, 244, 245, 246, 247, 248, 249, 250, 251, 252, 253, 254, 259, 260, 261, 263, 264, 265, 266, 267, 268, 269, 270, 271, 272, 273, 274, 275, 277, 278, 279, 280, 281, 282, 283, 284, 285, 287, 288, 290, 291, 292, 294, 295, 297, 298, 299, 300, 301, 302, 303, 305, 307, 308, 309, 311, 314, 316, 317, 318, 319, 324, 325, 327, 337, 338, 341, 342, 350